Illinois Official Reports

                                          Appellate Court



                             People v. Donahue, 2014 IL App (1st ) 120163



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      DWOND DONAHUE, Defendant-Appellant.

District & No.               First District, Fifth Division
                             Docket No. 1-12-0163



Rehearing denied             July 21, 2014
Modified opinion filed
upon denial of
rehearing                    July 25, 2014



Held                         Defendant’s conviction for first degree murder and sentence including
(Note: This syllabus         a 25-year firearm enhancement were upheld on appeal,
constitutes no part of the   notwithstanding defendant’s contentions that the evidence was
opinion of the court but     insufficient to establish his guilt in view of the lack of physical
has been prepared by the     evidence, the absence of an arrest at the scene, and the weaknesses in
Reporter of Decisions        the identification testimony of two eyewitnesses, one of whom told a
for the convenience of       defense investigator that a detective pressured her to identify
the reader.)                 defendant, since the evidence was sufficient, the appellate court found
                             defendant’s arguments unpersuasive, and a rational trier of fact could
                             have found defendant guilty.



Decision Under               Appeal from the Circuit Court of Cook County, No. 08-CR-15119; the
Review                       Hon. William G. Lacy, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Michael J. Pelletier and Deepa Punjabi, both of State Appellate
     Appeal                   Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Michelle Katz and
                              Kalia M. Coleman, Assistant State’s Attorneys, of counsel), for the
                              People.




     Panel                    PRESIDING JUSTICE GORDON delivered the judgment of the
                              court, with opinion.
                              Justices McBride and Taylor concurred in the judgment and opinion.



                                               OPINION

¶1         Defendant Dwond Donahue was convicted on November 4, 2010, after a jury trial, of first
       degree murder and sentenced on December 12, 2011, to 47 years, plus a 25-year firearm
       enhancement, for a total of 72 years in the Illinois Department of Corrections (IDOC). The
       case concerned the shooting death of Lawaide Labon, age 32, on June 14, 2008, near Jackson
       and Whipple Streets, in Chicago.
¶2         On this direct appeal, defendant claims that the State presented insufficient evidence where
       there was no physical evidence, no arrest at the scene, no admissions or statements by
       defendant, no evidence that defendant and the victim previously knew each other, and no
       evidence of gang affiliation or drug involvement, and where the case was based entirely on the
       identifications of two witnesses, one of whom told a defense investigator that she identified
       defendant only after pressure from a detective.
¶3         Defendant also claims that prosecutorial misconduct deprived defendant of a fair trial,
       when the prosecutor made false statements about the defense’s theory of the case and made
       inflammatory remarks, such as the victim would have been safer in a war zone than on the
       streets of Chicago since the death rate is lower in the military than in Chicago.
¶4         For the following reasons, we affirm.

¶5                                          BACKGROUND
¶6         In the case at bar, the defense made no pretrial motions and offered no objections to the
       State’s motion in limine to bar the defense from asking questions on certain topics, such as
       police misconduct.
¶7         On November 2 and 3, 2010, the State called six witnesses: (1) Denise Labon, the victim’s
       wife, who identified the victim; (2) Tiffany Labon, the victim’s cousin and his wife’s best
       friend, who was one of two eyewitnesses called at trial; (3) Daiquiri Collins, who was Tiffany
       Labon’s uncle, and the other eyewitness called at trial; (4) Detective Gregory Jones; (5) Jon



                                                  -2-
       Flaskamp, a firearms examiner; and (6) Officer Joseph Wagner, the arresting officer. After the
       State rested, the defense rested without making a motion for a directed verdict.

¶8                                I. Denise Labon, the Victim’s Wife
¶9         Denise Labon, the first witness, testified that she was the wife of Lawaide Labon, the
       victim. On June 14, 2008, she was working an evening shift, from 4 p.m. to midnight, as a
       security guard when she received a call at 11:30 p.m. from her best friend, Tiffany Labon. Her
       work partner then drove her to the hospital where she identified her dead husband.

¶ 10                               II. Tiffany Labon, the Victim’s Cousin
¶ 11       Next, Tiffany Labon testified that the victim was her cousin and the other testifying
       eyewitness, Daiquiri Collins, was her uncle. On June 14, 2008, she attended a family gathering
       on the west side of Chicago, near Jackson and Whipple Streets. The occasion was a
       housewarming party and the victim, Lawaide Labon, was also there. At 11:20 p.m., she was
       standing on the street near 312 South Whipple Street talking with her uncle, Daiquiri Collins,
       and another man, known as “Red,” who was there with his dog. Labon recognized the dog
       because it had belonged to her brother, who had given it to Red.
¶ 12       Labon testified that, while the three of them were standing there talking, a man arrived and
       pointed a gun at the dog, threatening “shut the f*** dog up or I’ll shoot it.” Although it was late
       at night, there was light from streetlamps and house lights, and she was able to see the face of
       the man with the gun, whom she identified in court as defendant. Then someone else arrived,
       grabbed the man with the gun and took him “across the street or down the street or something.”
       Two minutes later, Labon’s cousin, the victim, drove up with his children and double-parked
       on the other side of a vehicle against which Labon was leaning. As soon as the victim stepped
       out of his vehicle, the man with the gun returned and “stepped up in [the victim’s] face asking
       who is you? Who is you?”
¶ 13       Labon testified that the victim and the other man started “tussling” and pushing each other,
       and the other man was reaching for his gun. At that moment, Labon’s Uncle Daiquiri “snatched
       [her] away from it” and she heard three gunshots. When she turned around, she observed her
       cousin on the ground, crawling to the curb, and the other man entering a van.
¶ 14       Labon was then asked whether anyone spoke to the shooter when he first approached but
       before the victim drove up. She testified that, when the shooter first walked up, someone stated
       “what’s up Swol” and the shooter responded “what’s up.”
¶ 15       Labon further testified that, on June 15 at 1:25 a.m., she reviewed a photo array at the
       police station:
                   “ASSISTANT STATE’S ATTORNEY (ASA): Were you able to positively
               identify the shooter in these photo arrays?
                   LABON: Yes, I was positive. Only one I said he looked like him but it wasn’t him.
                                                    ***
                   ASA: What did you tell the detective about that person?
                   LABON: I said he looked like him but that wasn’t him.”




                                                    -3-
       Labon then viewed another photo array on the same day and selected defendant’s photo. On
       July 10, 2008, she returned to the police station and viewed a lineup where she also identified
       defendant.
¶ 16       On cross-examination, Labon admitted that she did not recall how the shooter was dressed
       or whether he wore a “hoodie,” which she explained was a jacket with a hood. She did not
       know how tall the shooter was; she recalled only that he was taller than she was. When asked
       how much the man weighed, she replied, “I’m not sure of that either.” The first time she ever
       observed him was the night of the shooting. Although she had lived in that neighborhood for
       almost a year, she had never seen him before. Only one or two minutes elapsed between the
       time when the shooter first approached and made a comment about the dog and when
       somebody pulled him away. Labon did not know whether the shooter was wearing pants or
       shorts, or a tee shirt or a shirt with a collar; and she did not recall the color of his shirt. She did
       not recall what kind of vehicle the victim was driving, but the color was “champagne.”
¶ 17       On cross, Labon testified that, after the shooting, a blue van came down the street and
       picked up the shooter. When the victim and the shooter were tussling, she was leaning against
       the vehicle with her back turned to the fight, but she looked back over her left shoulder and
       observed it. Then her uncle grabbed her away, and she heard the gun. After her uncle pulled her
       away, she was standing on the curb. She recalled the shooter had a mustache and a “little bit” of
       a beard,1 but she did not tell the police that because they did not ask.
¶ 18       On cross, Labon testified that, on June 15, 2008, just a few hours after the shooting, she
       was shown two photo arrays, and defendant’s photo was in neither one. In one photo array, she
       viewed photographs of six people and then circled one and signed her name under the one that
       she had circled. Labon testified that she “said he looks like him but he wasn’t him.” Ten days
       later, on June 25, 2008, she viewed another photo array and identified defendant.
¶ 19       On cross, Labon testified that, on October 8 and 9, 2009, she received a visit at her home
       from defense investigator Mark Saunders. When asked whether she told Saunders that the
       detective had pointed to defendant’s photograph, she replied: “I told–he pointed to the
       defendant, after I pointed him out. Not before.” However, this statement, that the detective
       pointed out the photograph only after she did, does not appear in Labon’s signed statement.
       While Labon and Saunders were talking, Saunders wrote out a two-page statement which
       Labon then initialed on the first page and signed on the second page. Defense counsel then
       reviewed with Labon the statements contained in her signed statement. Labon admitted that
       she told the investigator that, while she was viewing the photo array, the detective pointed to
       defendant’s photo and stated: “Is this him?” Labon admitted that she told the investigator: “I
       was shown five photos but I wasn’t sure if the shooter was one of these pictures, one of the
       police detectives kept pointing at [defendant’s] picture and repeatedly saying, is this him, is
       this him.” Then she told the investigator: “At this time, I felt as if I was supposed to say that
       [defendant] was the shooter.” She also admitted that she told the investigator that “prior to the
       shooting I had never seen [defendant].” She admitted that she signed her name to this
       statement, which was subsequently admitted into evidence.
¶ 20       On cross, Labon testified that, on October 9, 2009, when she met with the investigator at
       her home, they also discussed the lineup. On July 10, she went to the lineup at 1 p.m. and

           Tiffany Labon’s uncle, Daiquiri Collins, later testified that the shooter was “clean cut” and did not
           1

       have a mustache or a beard.

                                                       -4-
       looked through a window at four or five men sitting on chairs. She told the investigator that she
       “saw the man whose picture the detective kept pointing at and saying, is this him, so I
       obviously said it’s No. 2.”
¶ 21       On redirect, she testified that she was scared because she had never been through anything
       like this before and she came “from the same neighborhood.” However, she did not specify the
       same neighborhood as whom. Labon had previously testified that she had never observed the
       shooter before in the neighborhood.

¶ 22                             III. Daiquiri Collins, Tiffany Labon’s Uncle
¶ 23        The State’s next witness, Daiquiri Collins, was the uncle of Tiffany Labon, who had just
       testified. Collins, whose nickname was “Zack,” was 42 years old and had been employed
       delivering “Ready-Mix” concrete for five years. He lived in the Chicago suburbs with his wife,
       who was the victim’s aunt. At 11 p.m., on June 14, 2008, he was at 139 South Whipple Street
       with about 12 people for a housewarming party in an apartment there. At some point, he left
       the party and walked to the 300 South block of Whipple Street to visit with Tiffany and
       Chevelle Labon. Tiffany’s nickname is April. Collins knew they would be there because
       “[t]hat’s where they hang out at.” Before leaving the party, Collins said good-bye to the victim,
       who was at the party with his four children.
¶ 24        Collins testified that, when he arrived at the 300 block of Whipple Street, he observed
       Tiffany Labon, Chevelle Labon, “Bobby” and some other people he did not know. Collins did
       not know Bobby’s last name. Collins also recognized a dog that “Chevelle and them had before
       they gave it to this other person.” However, Collins did not know the dog’s owner. They were
       all standing on the curb and on the grassy area between the street and the sidewalk. A black
       four-door Saturn was parked next to them, and they were “all crowded on the passenger side of
       the vehicle.” At some point, Chevelle and Bobby departed, and Collins remained conversing
       with Labon and the dog owner. In addition to the three of them, there were so many people
       right there that “you had enough people to play basketball and sub people in at the time.” Then
       everyone departed, except for himself, Labon and the dog owner.
¶ 25        Collins testified that, after everyone left except the three of them, a man arrived whom
       Collins identified in court as defendant. Collins had never observed him before. Collins first
       noticed this man approaching when the dog, who had been facing Collins, turned to face the
       new arrival. Collins was standing six feet from the dog, and Labon was three feet from the dog.
       The approaching man then reached behind his back with his right hand and pulled out a gun
       and pointed it at the dog. At that moment, Collins was eight or nine feet away from the shooter.
       Collins recalled that there were streetlights but could not recall whether there was light coming
       from nearby homes. Less than a minute later, a blue van pulled up and double-parked on the
       other side of the black Saturn. The shooter then walked to the passenger side of the van and
       stated “these guys are punks here and they’re not going to do anything.”
¶ 26        Collins testified that the victim then drove up in “a van or champagne car” with his children
       in the vehicle and parked three or four feet behind the blue van. When the victim exited his
       vehicle, his children remained in the vehicle and the shooter was standing near the side
       passenger door of the blue van. The victim then walked toward Collins, Labon and the dog
       owner. Through the open side door of the blue van, Collins observed that the driver was male
       and that there were one or two additional people inside the van who were “pulling on [the
       shooter] to go to leave.” The shooter then looked toward the victim and stated “who the f*** is

                                                   -5-
       that?” At this point, the shooter was standing six feet from the victim. Then the shooter walked
       in front of the victim, and his chin bumped the victim’s nose. The victim bumped the shooter
       back, and the shooter hit the victim on the left side of his face. The victim then hit the shooter
       back and, the next time the shooter brought his hand up, he was holding a gun, a foot from the
       victim’s shoulder, and the gun fired. Then Collins pushed Labon away and heard another shot.
       Collins was 10 feet from the victim when he ran to the victim, who was lying on his back on the
       ground near the curb, and Collins held the victim’s hand. The shooter, who was standing in the
       street, entered the blue van which then drove off.
¶ 27        Collins testified that, the next morning, he went to a police station and viewed two photo
       arrays, with six photos each, but he was not able to identify anyone. Later, on June 17,
       detectives visited him at home and asked him to review another photo array with five photos,
       from which he identified defendant’s photograph as that of the shooter. On July 10, he went to
       a police station where he viewed a lineup and identified defendant as the shooter.
¶ 28        On cross-examination, Collins testified that the victim, who was his wife’s nephew, was
       “like a son of mine.” Collins saw the victim probably 100 times during the year before the
       shooting. Although there was a big crowd on the street on the night of the shooting, everyone
       left before the shooter arrived. Five minutes elapsed between when the shooter first pointed his
       gun at the dog and when the victim was shot. Contrary to Labon, who testified that the shooter
       had a mustache and a small beard, Collins testified that the shooter was “clean cut” and did not
       have a mustache or a beard:
                    “DEFENSE COUNSEL: What was his facial hair?
                    COLLINS: He was clean cut.
                    DEFENSE COUNSEL: Any moustache?
                    COLLINS: He was clean cut.
                    DEFENSE COUNSEL: That means no moustache or beard, correct.
                    COLLINS: Just clean–yes.”
       Like Labon, Collins had never observed the shooter before.
¶ 29        On cross, Collins admitted that the photograph of defendant, which he had identified as a
       photograph of the shooter, depicted a mustache and a beard. Then the following exchange
       occurred:
                    “DEFENSE COUNSEL: So [defendant’s] picture is different from the man that
                you saw shoot your in-law, is that correct?
                    COLLINS: Yes.”
       On redirect, Collins was asked if “clean cut” included a mustache, and he said that it did.

¶ 30                                    IV. Detective Gregory Jones
¶ 31       Detective Gregory Jones testified that he had been with the Chicago police force for 24
       years and, for the last 6 years, had been a member of the evidence response team, which was a
       group of detectives and forensic investigators who processed major crime scenes. On June 14,
       2008, he was assigned to investigate a shooting death near 312 South Whipple Street, and his
       team recovered three discharged 9-millimeter shell casings from the pavement. After
       canvassing the neighborhood, they also identified two potential eyewitnesses who were
       Tiffany Labon and Daiquiri Collins. Although he sent the casings to the State Police crime lab


                                                   -6-
       for firearms analysis, he did not request fingerprint analysis, because he had never encountered
       a situation where a fingerprint was recovered from a shell casing.
¶ 32        On cross, Jones admitted that he also learned the name of a person who was walking a dog
       immediately before the shooting, and his name was Gregory Howard. Jones also spoke to
       Howard.
¶ 33        Jones further testified that the three shell casings found at the scene came from a
       semiautomatic weapon. A revolver would not leave shell casings at the scene because the
       casings in a revolver remain in the revolver when the weapon is discharged. By contrast, with a
       semiautomatic weapon, for every round that is fired, the gun ejects the cartridge casing, with
       the bullet heading in one direction and the casing falling to the ground. When a semiautomatic
       weapon is loaded, a bullet is placed into a magazine and then the magazine is placed into the
       bottom of the weapon and pushed up into the gun. Each bullet has to be placed into the
       magazine by hand. On redirect, Jones agreed that any fingerprints on the bullet would likely be
       removed during the firing process.
¶ 34        Jones was recalled as a witness by the State the following day and he testified that he
       conducted the lineup, which included defendant and which was viewed on July 10, 2008, by
       Gregory Howard at 12:10 p.m., Tiffany Labon at 1:05 p.m., and Daiquiri Collins at 1:35 p.m.
       Labon and Collins both identified defendant. Jones recalled that, after Collins entered the
       lineup room, he hit his fist against the two-way mirror and stated “number two. That’s the guy
       that did it.”

¶ 35                        V. Firearms Examiner Jon Flaskamp; Stipulations
¶ 36       After a stipulation concerning crime scene photographs and the recovery of the three shell
       casings, the State called Jon Flaskamp, who was employed for 11 years as a firearms examiner
       with the Illinois State Police crime lab and who examined the three shell casings recovered in
       this case. Flaskamp determined that the casings were all 9-millimeter Luger-caliber cartridge
       cases fired from the same firearm.
¶ 37       The parties then stipulated that an assistant medical examiner, if called to testify, would
       testify that the two gunshot wounds on the victim revealed no evidence of close-range firing,
       that close-range firing occurs when the muzzle of the gun is less than 18 inches away, that she
       did not examine the victim’s clothing for evidence of close-range firing, and that the victim
       died from his gunshot wounds.

¶ 38                               VI. Arresting Officer Joseph Wagner
¶ 39       Joseph Wagner testified that he was a police officer with the Chicago police department
       and, on July 9, 2008, he traveled with other members of his unit to Elgin, Illinois, to assist
       detectives from Area 4 with defendant’s arrest. He traveled in plain clothes2 with Officer Ed
       Zablocki in an unmarked Chevy Uplander minivan with normal plates in order to conduct
       surveillance. They were in an unmarked vehicle so “they wouldn’t stick out.” After arriving at
       the target location, he observed defendant exit a building and walk in the officers’ direction on
       the sidewalk across the street from the officers’ parked vehicle. When defendant was almost

          2
            Officer Wagner testified on redirect that he and Officer Zablocki were not wearing police
       uniforms.

                                                   -7-
       directly across the street from the officers, Officer Wagner looked in his direction and
       defendant ran. After defendant ran, Officer Wagner exited his vehicle and yelled “police.”
       After he yelled, defendant kept running, and Officer Wagner chased defendant on foot, while
       his partner, Officer Zablocki, pursued with their vehicle. Officer Wagner quickly lost sight of
       defendant but members of the Elgin police department arrived shortly and residents began
       providing information about where they had observed defendant. Eventually, Officer Wagner
       arrived in the area of 1230 Forest with several other officers, including Officer DeLopez, who
       was searching a line of trees with his flashlight.3 Wagner then heard DeLopez state “police”
       and “let me see your hands.” Officer Wagner then observed defendant under some brush and
       trees, and he placed him in handcuffs. Only 20 or 30 minutes elapsed between when defendant
       initially ran and when he was placed in custody. After defendant was transported to a police
       station, identifying information was obtained, including defendant’s home address, which was
       2753 West Jackson Boulevard, Chicago. Officer Wagner testified that this address is only a
       few blocks from 312 South Whipple Street.

¶ 40                                     VII. Detective Mark Vanek
¶ 41       Detective Mark Vanek testified that he had been employed with the Chicago police
       department for 10 years. On June 14, 2008, at 11:30 p.m., he and his partner, Detective Ruis,
       responded to a radio call concerning a shooting in the 300 block of South Whipple Street.
       When they arrived, there was “mass chaos, a lot of police officers, a lot of citizens running
       around.” He and his partner spoke with Tiffany Labon and then transported Labon to the police
       station to conduct an interview. After returning to the police station, Detective Vanek also
       spoke with Daiquiri Collins and compiled two photo arrays to show the witnesses. First he
       showed the two arrays to Labon, who circled a photo and stated that it looked like the offender
       but “she would not be able to say that was the person.” She stated that she would need a
       physical lineup to be sure. Next he showed the arrays to Collins, who was not able to make an
       identification. Neither photo array contained defendant’s photo. On cross, Detective Vanek
       testified that he was aware there was a bystander with a dog but that he never learned the
       bystander’s name and never spoke with a man named Gregory Howard.
¶ 42       On cross, Officer Wagner testified that no weapon was found on defendant when he was
       arrested and that officers later obtained a search warrant for defendant’s home and no weapon
       was found during that search.

¶ 43                                 VIII. Detective Roberto Garcia
¶ 44       Detective Roberto Garcia testified that he was employed for 16 years with the Chicago
       police department and that he worked with other detectives to investigate this case. Detective
       Garcia visited Daiquiri Collins at home and showed him a five-photo array from which Collins
       identified defendant’s photograph as a photograph of the shooter. During the investigation,
       Detective Garcia became aware of a potential third witness, in addition to Tiffany Labon and
       Daiquiri Collins. This third witness was Gregory Howard, who was walking his dog during the
       incident. By June 23, 2008, Garcia was able to interview Howard, and at some point Howard
       viewed a photo array. In the months before trial, the State’s Attorney’s office asked Garcia to
           3
             The transcript in the appellate record provides the time as “8:45 in the evidence.” We assume that
       this is a typographical error and that the transcript should read “8:45 in the evening.”

                                                      -8-
       help locate Gregory Howard but Garcia was unable to do so. On cross, Garcia testified that he
       had two addresses for Gregory Howard, both of which were near the scene of the shooting.

¶ 45                                      IX. Closing Argument
¶ 46       After Garcia testified and the State moved its exhibits into evidence, the State rested. The
       defense did not move for a directed verdict, and also rested. The next day the defense moved to
       reopen its case in order to admit into evidence the signed statement of the defense investigator
       concerning his interview of Tiffany Labon, which was granted.
¶ 47       During closing argument, the prosecutor stated that defendant did not know the victim, that
       both Labon and Collins had identified defendant as the shooter and that defendant’s flight a
       month later from the plainclothes officers in an unmarked vehicle showed consciousness of
       guilt.
¶ 48       The defense during its closing reviewed the discrepancies between the testimony of the two
       eyewitnesses and argued that defendant’s flight did not reflect consciousness of this crime. The
       defense observed that, although defendant gave his address after his arrest as Jackson Street,
       only a block away, Tiffany Labon, who lived in the same neighborhood, testified that she had
       never seen the shooter before. Labon also made a tentative identification of another person
       from the first photo array and could not recall any details about the shooter, such as his
       clothing, height or weight. Labon admitted that she told the defense investigator that, while she
       was viewing the photo array, the detective kept pointing to defendant’s photo and stating “Is
       this him? Is this him?” She told the investigator that, at the lineup, she observed the man whose
       photo the detective had identified, so she selected that man.
¶ 49       Collins, the other eyewitness, admitted that the photo he selected from the photo array
       looked different from the shooter. On cross, Collins testified that the shooter was clean-cut and
       that meant without a mustache, and then on redirect he contradicted himself and testified that
       clean-cut included a mustache.
¶ 50       In rebuttal closing, the prosecutor argued that the defense theory was that “[i]t’s a police
       conspiracy. The police conspired somehow to set up Dwond Donahue.” Defense counsel
       objected stating “we’ve never argued that,” and the objection was overruled. The prosecutor
       then argued that “[y]ou need a motive” for a conspiracy and observed that when television
       shows discuss conspiracy theories concerning the murders of John F. Kennedy, Martin Luther
       King and Robert Kennedy, they provide motives, and the prosecutor discussed what some of
       those motives were. The prosecutor then argued that the defense had failed to provide a motive
       for why the police would “come up with a conspiracy to frame” defendant. The prosecutor told
       the jury: “You’re the people who are going to give justice to this community, not by idiotic
       conspiracy theories.”
¶ 51       After discussing conspiracy theories, the prosecutor then discussed military service,
       implying that the jurors would be letting down our men and women overseas if they acquitted
       and that the victim would have been safer if he was serving with them:
               “[O]ur military folks go out there and try to protect our society, they try to make our
               society safer. Iwo Jima, the rise and decline of the Suribachi, so [the victim’s] killer
               could go free. We didn’t fight the battle of Fallujah so we could have a murderer
               walking the streets. They didn’t show perseverance in places like Khe Sanh and things
               like that so you can go back in there and say let’s let this murderer go.


                                                   -9-
                  The ironic thing about this is if you look at the way things are now it would have
              been safer for [the victim] to be in the military in a war zone than to be on the streets on
              the west side with guys like defendant walking around. The death rate is lower in the
              military service than it is on the streets in our city.”
¶ 52       The trial court then instructed the jury, and the jury later returned with a verdict that
       defendant was guilty of first degree murder and that he had discharged a firearm during the
       commission of the offense.

¶ 53                                          X. Posttrial Motions
¶ 54        After trial, defendant retained new counsel. On July 8, 2011, defendant filed a motion to
       vacate his conviction or, in the alternative, for a new trial, on the grounds that the State failed to
       prove defendant guilty beyond a reasonable doubt, that there was a newly discovered
       eyewitness who could exculpate defendant, that trial counsel was ineffective for failing to
       interview and call alibi witnesses, and that the State’s closing argument was improper and
       denied defendant a fair trial. The motion included affidavits from the newly discovered
       eyewitness and the alibi witnesses, and dated photographs supporting the alibi.
¶ 55        On October 27, 2011, the trial court held a hearing on defendant’s motion at which the
       defense called four witnesses: (1) Angelina Donahue, defendant’s sister; (2) Lawrence
       Murphy; (3) Winter Williams, defendant’s girlfriend at the time of the offense; and (4)
       defendant. In response, the State called defendant’s trial attorney.
¶ 56        Angelina Donahue testified that, on the day of the offense, she and her son accompanied
       defendant and his girlfriend to a barbecue in Garfield Park and then to the Buckingham
       Fountain area, where they stayed until 11:30 p.m. There was a man by the fountain taking
       photographs for tourists, and she identified two dated photographs of the four of them standing
       in front of the fountain. After the first photograph was taken, they had to wait a few minutes for
       it to develop. After viewing it, they decided to have another photograph taken, and Angelina
       Donahue appears in the second photograph holding the first photograph. When they left the
       lakefront, they drove to her father’s house, since it was the night before Father’s Day. They did
       not make any stops along the way and arrived between midnight and 12:30 a.m. They stayed
       close to an hour, and then defendant and his girlfriend drove Angelina Donahue and her son
       home, where they arrived at 1 or 1:30 a.m. Angelina Donahue and defendant later informed
       defendant’s trial attorney prior to trial that they were at Buckingham Fountain and had
       photographs. The conversation occurred in March 2010 during a three-way conference call
       where defendant called her from jail and then she called defense counsel.
¶ 57        On cross, Angelina Donahue testified that they probably left the fountain area around
       10:30 p.m. and that she could not locate the photographs at first but found them in December
       2009. On redirect, Angelina Donahue testified that the defense counsel “blew us off” 4 when
       they tried to talk to him about the photographs and stated: “I got this. Didn’t worry about that.
       I got that.”
¶ 58        The next witness was Lawrence Murphy, who testified that he was 23 years old and lived at
       321 South Whipple Street in Chicago. Although defendant was not a friend, Murphy knew him


           The transcript states that he “blue us off.” We presume that the word meant was “blew,” which
           4

       sounds exactly the same.

                                                    - 10 -
       from playing basketball in the neighborhood. At 11:30 p.m. on the day of the offense, he was
       sitting on his front porch with his mother. His house was across the street from 312 South
       Whipple Street and, if he stood on his porch, it would be to his right. On that evening, 50 or
       more people were in front of 312 South Whipple Street because there was a party. At some
       point, he observed a light blue van, heading southbound toward Van Buren Street. In his line of
       vision, it was traveling from his right to his left. Murphy observed an arm “stick out [of] the
       passenger window” and two shots were fired. At the moment that the shots were fired, the van
       was moving directly in front of his house. Two people were in the van; and neither one was
       defendant. After Murphy heard the gunshots, the van proceeded south toward Van Buren
       Street and, when it reached the end of the block, it turned right or west onto Van Buren Street.
       Murphy then observed a man laying facedown and chaos ensuing in the crowd. After the police
       arrived, he did not approach them, because there were so many people out there, he was sure
       someone else would have told them. In August 2008, he moved with his mother and child to
       attend college at Southern Illinois University in Carbondale, Illinois, and returned later in the
       summer of 2009. Murphy first learned that defendant had been accused of the offense in
       December 2010 from defendant’s sister, Angelina Donahue, when he encountered her at a
       local gas station.
¶ 59        On cross, Murphy testified that he never heard anyone call defendant “Swol.” At 11:30
       p.m. on the night of the offense, he observed two men fighting who were “lighter complected.”
       A man who lived there, whom Murphy knew as “Tay,” asked everybody to leave. There was
       another man, whom defendant knew only as “Vale,” who was also present. Murphy
       encountered Angelina Donahue again sometime in 2011, and she informed him that there was
       a mistrial and that there was going to be a retrial. Murphy told her that he would do what he
       could to help because he knew defendant was not the shooter. Murphy admitted that he had
       two prior drug convictions.
¶ 60        The defense’s next witness, Winter Williams, testified that she was 30 years old and
       employed as a program specialist with Sequin Services, a social service agency, for five years.
       Williams was no longer defendant’s girlfriend but they dated back in 2008. On June 14, 2008,
       the date of the offense, defendant picked her up after work at 3 p.m. in River Forest, Illinois.
       They then drove to defendant’s sister’s home and picked up Angelina Donahue and her son,
       and then drove to Garfield Park for a barbecue, arriving at around 4:30 p.m. After leaving the
       barbecue, they drove to Buckingham Fountain, where they walked around and took
       photographs. Williams then identified two dated photographs of the four of them taken in front
       of Buckingham Fountain on June 14, 2008. They left downtown at 11 or 11:30 p.m.
¶ 61        Williams further testified that, before they left downtown, she recorded on her cell phone
       approximately 13 seconds of the four of them walking down the street. Unfortunately, since it
       was dark when the video was made, the faces were not clear. Williams testified that the date
       displayed on the cell phone was June 14, 2008, and the time, which was in 24-hour or military
       time, was “2204,” or 10:04 p.m. After the video footage was played, Williams testified that it
       was the same footage as contained on her cell phone.
¶ 62        Williams testified that, after departing downtown at around 11:30 p.m., they drove to the
       home of defendant’s and Angelina Donahue’s father on Polk Street, arriving at around
       midnight. They stayed 30 to 45 minutes, and then defendant and Williams dropped Angelina
       Donahue and her son at their home. Defendant and Williams then drove to Elgin, Illinois,
       where Williams was then living.

                                                  - 11 -
¶ 63        On cross, Williams testified that she attended the last day of trial and that is when she
       realized the significance of the June 14 date and defendant could not have possibly committed
       this murder.
¶ 64        The parties then stipulated that defendant’s present counsel received a cell phone from
       Williams and that a technician in his office transferred a video from the cell phone to a disc,
       which is defense exhibit No. 3 in the posttrial hearing.
¶ 65        The next witness was defendant, who testified that he was 34 years old and he first learned
       in December 2009 that his trial counsel had been retained for this case. On June 14, 2008, the
       day of the offense, he was dating Williams and he picked her up from work in River Forest at 3
       p.m. Then they picked up his sister and her son, and the four of them traveled to a barbecue in
       Garfield Park, arriving at around 4:30 p.m. and staying a few hours. Then they drove
       downtown, parked and walked around the lakefront near Buckingham Fountain. A man was
       taking photographs for money, and they had their picture taken. Defendant then identified two
       dated photographs as the photographs that they had taken. They crossed Lake Shore Drive and
       sat by the lake. Williams used her cell phone to make a video recording. When they left
       downtown, Williams drove them to his father’s house and he slept in the vehicle. They stayed
       at his father’s house for no more than an hour, and then defendant and Williams took his sister
       and her son home, and defendant and Williams went to Elgin.
¶ 66        Defendant denied that he committed the murder and testified that he was arrested a couple
       of weeks later in Elgin. Since January 2009, he has been housed in Cook County jail, and his
       trial counsel did not visit him once in jail. Sometime between December 2009, when defendant
       first learned that counsel had been retained for this case, and March 8, 2010, the first date set
       for trial, defendant told his counsel about the photographs and that he was not at the scene of
       the murder. Prior to this conversation, defendant mailed counsel a packet of information, in
       which he told counsel that he was with Angelina Donahue and Williams on the night of the
       murder and included their names, addresses and phone numbers. During the conversation,
       defendant asked counsel why he had not called Angelina Donahue and Williams, and counsel
       responded that defendant did not need any witnesses. The only times that counsel spoke to
       defendant in person were in the lockup at the courthouse.
¶ 67        On cross, defendant testified that he told his counsel in person about his innocence when
       they met in the lockup sometime between March and November 2010. Counsel’s response was
       that defendant did not need any witnesses because the State could not prove its case.
       Defendant’s sister was incorrect when she testified that the three-party conference call among
       himself, counsel and his sister occurred in March 2010. Defendant pled guilty in 1994 to
       vehicular hijacking, in 2001 to residential burglary and in 2007 to driving under the influence
       of liquor and unlawful use of a weapon. His trial counsel told defendant that it would not be a
       good idea for him to testify. Defendant testified that it was possible that he contacted his
       counsel through Denise Johnson’s phone, as he had with his sister. Denise Johnson was a
       former girlfriend whose nickname was “Nisey.” The prosecutor then asked: “Would it surprise
       you in the recordings of her phone calls, there is no mention of an alibi there?” Defense counsel
       objected, and the trial court stated “Hold on, sir” when defendant started to respond. As a
       result, defendant never answered the question. Defendant testified that he mailed the packet of
       information to his attorney, after his attorney stated that he would visit defendant before
       Christmas which he did not; thus, the packet was mailed after Christmas 2009 and Williams


                                                  - 12 -
       knew in December 2009 that she was an alibi witness for defendant. After defendant testified,
       the defense rested on its motion.
¶ 68        The State then called defendant’s trial counsel, who testified that he had been an attorney in
       Illinois for 43 years. Counsel did not “recall” defendant informing him of an alibi for the day
       and time of the offense. When asked whether he received a packet of information from
       defendant containing information about alibi witnesses, counsel testified that defendant “might
       have sent it,” but he did not receive it. Counsel had previously listened to a recording of a
       three-part phone conversation among himself, defendant and defendant’s sister that took place
       on March 11, 2010, and during that phone conversation, defendant did not refer to an alibi
       defense. Defendant did not inform counsel of an alibi defense while defendant was in the
       lockup at the courthouse. The defense was to challenge the identification witnesses. Counsel
       still believes that defendant did not commit this crime, and he was “very confident” that they
       would win at trial.
¶ 69        On cross, defense counsel testified that his theory of the case was a “beyond a reasonable
       doubt” theory, and he discussed this theory “basically” with defendant when defendant was in
       the lockup in the courthouse. Counsel did not recall either visiting defendant in jail or receiving
       a packet from defendant in the mail. Counsel did recall receiving other letters from defendant
       but did not recall them raising an alibi defense. Counsel was confident that they had “a very
       strong case.” If defendant or his family discussed with counsel family photographs taken at the
       lakefront or a cell phone video, counsel did not recall those conversations.
¶ 70        After hearing argument, the trial court denied defendant’s motion for a new trial and
       proceeded to sentencing.

¶ 71                                           XI. Sentencing
¶ 72       In aggravation, the State presented a victim impact statement from the victim’s brother and
       called two detectives who related hearsay evidence of offenses allegedly committed by
       defendant. However, defendant was never questioned with respect to these incidents, and there
       were no subsequent convictions. One incident allegedly occurred on the same day as the
       offense in the case at bar. In mitigation, defendant addressed the trial court and maintained his
       innocence, and denied committing the two other offenses raised by the State in aggravation.
¶ 73       The trial court sentenced defendant to 47 years, plus a 25-year firearm enhancement, for a
       total of 72 years. Defense counsel made a motion to reconsider sentence which was denied.
       The notice of appeal was filed on December 16, 2011, and this timely appeal followed.

¶ 74                                           ANALYSIS
¶ 75       On this appeal, defendant raises only two claims: (1) that the evidence was insufficient; and
       (2) that remarks by the prosecutor rose to the level of prosecutorial misconduct, depriving
       defendant of a fair trial. Defendant does not claim either ineffectiveness of trial counsel or
       actual innocence based on newly discovered evidence, which were claims raised at his posttrial
       hearing.
¶ 76       On this direct appeal, defendant claims, first, that the State presented insufficient evidence
       at trial where there was no physical evidence, no arrest at the scene, no admissions or
       statements by defendant, no evidence that defendant and the victim previously knew each
       other, and no evidence of gang affiliation or drug involvement, and where the case was based

                                                   - 13 -
       entirely on the identifications of two witnesses, one of whom told a defense investigator that
       she identified defendant only after pressure from a detective.
¶ 77       Defendant claims, second, that prosecutorial misconduct deprived defendant of a fair trial,
       when the prosecutor made false statements about the defense’s theory of the case and made
       inflammatory remarks, such as the victim would have been safer in a war zone than on the
       streets of Chicago; and when the prosecutor’s questions concerned a tape recording that was
       not in evidence.
¶ 78       For the following reasons, we do not find these two claims persuasive.

¶ 79                                          I. Sufficient Evidence
¶ 80                                         A. Standard of Review
¶ 81       When a defendant challenges the sufficiency of the evidence, our standard of review is
       whether, when viewing the evidence in the light most favorable to the State, any rational trier
       of fact could have found the essential elements of the crime beyond a reasonable doubt. People
       v. Davison, 233 Ill. 2d 30, 43 (2009) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
       When considering a challenge to a criminal conviction based on the sufficiency of the
       evidence, it is not the role of the appellate court to retry the defendant. People v. Hall, 194 Ill.
       2d 305, 329-30 (2000). Only where the evidence is so improbable or unsatisfactory as to create
       a reasonable doubt of the defendant’s guilt will a conviction be set aside. Hall, 194 Ill. 2d at
       330.
¶ 82       It is the job of the fact finder to make determinations about witness credibility, and the fact
       finder’s credibility determinations are entitled to great deference and will be disturbed rarely
       on appeal. People v. Siguenza-Brito, 235 Ill. 2d 213, 224, 228 (2009); People v. Williams, 2013
       IL App (1st) 111116, ¶ 76; People v. Bowie, 36 Ill. App. 3d 177 (1976). This deferential
       standard of review exists because the fact finder is in a superior position to determine and
       weigh the credibility of the witnesses, observe witnesses’ demeanor and resolve conflicts in
       their testimony. People v. Jones, 215 Ill. 2d 261, 268 (2005); People v. Lomax, 2012 IL App
       (1st) 103016, ¶ 19.
¶ 83       In the case at bar, defendant challenges the credibility of the State’s two eyewitnesses.
       “The issue is whether, viewing the evidence in the light most favorable to the State, any
       rational juror could have believed [the event witness] and found defendant guilty beyond a
       reasonable doubt.” People v. Cerda, 2014 IL App (1st) 120484, ¶ 163.

¶ 84                                      B. Close But Sufficient
¶ 85       The evidence in the record was close but sufficient.
¶ 86       As defendant observes, there was no physical evidence, no arrest at the scene, no
       admissions or statements by defendant, no evidence that defendant and the victim previously
       knew each other, and no evidence of gang affiliation or drug involvement.
¶ 87       What little physical evidence there was in this record contradicted the State’s eyewitnesses
       and corroborated the defense’s posttrial eyewitness. The State’s medical examiner stated in a
       stipulation that there was no close-range firing, which was consistent with the defense posttrial
       witness who testified that this was a drive-by shooting but contradicted the State’s witnesses
       who testified that the shooter and the victim were fighting hand-to-hand and that the shots were
       fired at a very close range.

                                                    - 14 -
¶ 88        Labon, one of two eyewitnesses at trial, admitted that she recanted her identification to the
       defense investigator and told him that she had identified defendant only because of pressure
       from the detective. Collins, the other eyewitness at trial, admitted that the photograph of
       defendant that he selected did not look like the shooter. Collins also contradicted himself, first
       testifying on cross that “clean-cut” did not include a mustache and then asserting on redirect
       that it did.
¶ 89        The issues before us are whether the evidence at trial was sufficient, and whether the
       prosecutor’s remarks constituted reversible misconduct.
¶ 90        When examining the sufficiency of the evidence, the issue is not whether the evidence was
       close but whether any rational trier of fact could have found defendant guilty beyond a
       reasonable doubt. People v. Davison, 233 Ill. 2d 30, 43 (2009) (citing Jackson v. Virginia, 443
       U.S. 307, 319 (1979)). As we have already stated, the evidence at trial was sufficient.
¶ 91        The State’s evidence at trial included defendant’s flight upon observing the police, as well
       as the testimony of two identification witnesses. However, it emerged at the posttrial hearing
       that defendant had two other pending criminal cases. Thus, his flight did not necessarily reflect
       consciousness of guilt of this particular crime. However, trial counsel did not move prior to
       trial to suppress the flight evidence on this ground. Since the two pending cases were, for
       obvious reasons, not brought out at trial in front of the jury, we will still consider the flight
       evidence when examining the sufficiency of evidence at trial.
¶ 92        In addition to the flight evidence, the State presented two identification witnesses. On
       appeal, defendant argues that recent scientific experiments have repeatedly confirmed the
       fallibility of eyewitness identifications, and that mistaken eyewitness identifications are the
       single greatest cause of wrongful convictions of innocent defendants in the United States. This
       court has previously observed that “numerous studies in the area of eyewitness psychology
       indicate [that] there is significant potential for eyewitness error and that jurors have
       misconceptions about the abilities of eyewitnesses.” People v. Allen, 376 Ill. App. 3d 511, 523
       (2007) (citing People v. Tisdel, 338 Ill. App. 3d 465, 467 (2003)); see also People v. Tisdel,
       316 Ill. App. 3d 1143, 1157 (2000), rev’d on other grounds, 201 Ill. 2d 210 (2002); People v.
       Hernandez, 312 Ill. App. 3d 1032, 1037 (2000) (“Eyewitness testimony under the best of
       conditions is subject to all of the frailties of human perception.”). For example, although a
       reasonable juror could believe that the presence of a weapon would focus a witness’s attention
       and thus result in a more accurate identification, numerous studies have shown just the
       opposite is true. Allen, 376 Ill. App. 3d at 524-25. This court found that it was an abuse of
       discretion for a trial court to refuse to allow the testimony of an eyewitness identification
       expert proposed by the defense. Allen, 376 Ill. App. 3d at 525-26 (this court reversed and
       remanded for a new trial, observing that “[r]eliability of the studies rarely is questioned”).
       However, in the case at bar, trial counsel chose not to call an expert in eyewitness
       identifications, and thus none of this scientific evidence is before us on appeal.
¶ 93        A single eyewitness identification can support a conviction if the witness viewed the
       accused under circumstances permitting a positive identification. Hernandez, 312 Ill. App. 3d
       at 1036 (citing People v. Lewis, 165 Ill. 2d 305, 356 (1995)). Although this court has
       occasionally reversed murder convictions that were supported by only “the uncorroborated
       testimony of a single eyewitness,” the case at bar involves not one but two eyewitnesses.
       Hernandez, 312 Ill. App. 3d at 1037; People v. Rodriguez, 312 Ill. App. 3d 920, 934 (2000).


                                                   - 15 -
¶ 94        In evaluating the reliability of an eyewitness identification, Illinois courts rely on the five
        factors listed by the United States Supreme Court in Neil v. Biggers, 409 U.S. 188, 199-200
        (1972): (1) the witness’s opportunity to view the criminal at the time of the offense; (2) the
        witness’s degree of attention; (3) the accuracy of the witness’s prior description of the
        criminal; (4) the level of certainty demonstrated by the witness when first identifying the
        defendant as the criminal; and (5) the length of time between the crime and the initial
        identification. Hernandez, 312 Ill. App. 3d at 1036 (“Illinois courts consider these factors.”).
¶ 95        First, with respect to the opportunity to view, both eyewitnesses testified that there was
        ample street light and that they observed the offender twice: first, when he approached the dog
        owner; and again when he approached the victim. Second, as for the degree of attention,
        although both witnesses testified that the shooter caught their attention when he pointed a gun
        at a nearby dog, they both indicated that they were able to observe the shooter’s face. Third, as
        for the accuracy of prior descriptions, Collins declined to make an identification from the first
        photo array he was shown, and Labon stated only that a photo in the first array “looked like
        him but it wasn’t him.” Fourth, as for level of certainty, Detective Jones testified that, when
        Collins entered the lineup room, Collins hit his fist against the two-way mirror and stated
        “number two. That’s the guy who did it.” Although Labon stated to the investigator that she
        “wasn’t sure” when she identified defendant from a photo array, she later explained that she
        was scared when speaking to the defense investigator because she and defendant came “from
        the same neighborhood.” Fifth, the time between the offense and the initial identification was
        short. Labon identified defendant 11 days later, and Collins identified him 3 days later.
¶ 96        Thus, none of the Biggers factors require us to conclude that there was no rational fact
        finder who could have found defendant guilty.
¶ 97        All of the weaknesses in the eyewitnesses’ testimony, such as Labon’s looking back over
        her left shoulder to observe the fight as her uncle pulled her away and her recantation to the
        defense investigator, and Collin’s contradicting himself on the stand about the meaning of
        “clean-cut,” were presented clearly to the fact finders for them to make a judgment about
        credibility. We will not reverse their conclusion on appeal.


¶ 98                           II. The State’s Closing and Posttrial Remarks
¶ 99        Defendant’s second claim is that prosecutorial remarks during closing argument at trial and
        during the posttrial hearing deprived defendant of both a fair trial and a fair hearing.
¶ 100       Specifically, defendant claims that during trial, the State committed misconduct by stating:
        (1) that the defense theory was the existence of a police conspiracy, when that was not the
        defense theory; (2) that the victim would have been safer in a war zone than on the streets of
        Chicago; and (3) that an acquittal of defendant would hurt the interests of our troops overseas.
        In addition, defendant claims that, during defendant’s posttrial motion, the prosecutor asserted
        facts not in evidence. For the following reasons, we do not find these claims persuasive.

¶ 101                                     A. Standard of Review
¶ 102      The appellate court has observed in many prior cases that the standard of review for closing
        remarks is unclear, due to an apparent conflict between two Illinois supreme court cases. E.g.,
        People v. Koen, 2014 IL App (1st) 113082, ¶ 52 (“not clear whether the appropriate standard


                                                    - 16 -
        of review for this issue is de novo or abuse of discretion, based on an apparent conflict between
        Wheeler and Blue”); People v. Crawford, 2013 IL App (1st) 100310, ¶ 139 (“apparent conflict
        between two supreme court cases”). In People v. Wheeler, 226 Ill. 2d 92, 121 (2007) the
        supreme court appeared to embrace a de novo standard of review while in People v. Blue, 189
        Ill. 2d 99, 128, 132 (2000), it appeared to apply an abuse-of-discretion standard. This court first
        identified this apparent conflict in 2008 (People v. Johnson, 385 Ill. App. 3d 585, 603 (2008))
        and, since then, many other appellate cases have discussed it at length. E.g., People v. Phillips,
        392 Ill. App. 3d 243, 274-75 (2009); People v. Robinson, 391 Ill. App. 3d 822, 839-40 (2009).
¶ 103        We will not repeat here what we have already said at length elsewhere. However, we do not
        need to resolve this conflict now because our conclusion in the case at bar would be the same
        under either standard.

¶ 104                                               B. Waiver
¶ 105       The State argues on appeal that defendant objected at trial only to some of the remarks
        which he now appeals, and the State is correct.
¶ 106       First, when the prosecutor argued that the defense theory was “a police conspiracy,”
        defense counsel objected stating “we’ve never argued that,” and the objection was overruled.
        Thus, that issue is preserved for appeal.
¶ 107       However, the State correctly observes that the defendant did not object when the
        prosecutor stated that the victim would have been safer in a war zone than on the streets of
        Chicago and implied that an acquittal of defendant would hurt the interests of our troops
        overseas. Thus, the State is correct that any issues concerning these statements were waived.
¶ 108       Defendant did preserve the issues relating to the posttrial remark he now challenges on
        appeal. During the posttrial hearing, the State asked defendant: “Would it surprise you that in
        the recordings of [Denise Johnson’s] phone calls, there is no mention of an alibi there?”
        Defense counsel immediately objected, and thus the objection was preserved for our review.
        All of the remarks quoted above were also quoted in defendant’s posttrial motion except, of
        course, for the one remark made during the posttrial hearing itself.
¶ 109       A defendant must both specifically object at trial and raise the specific issue again in a
        posttrial motion to preserve an alleged error for review. People v. Piatkowski, 225 Ill. 2d 551,
        564 (2007). When an issue is preserved for review, the State has the burden of proving that the
        error was harmless beyond a reasonable doubt. People v. McLaurin, 235 Ill. 2d 478, 495
        (2009). Thus, with respect to the remark about a police conspiracy and the remark during the
        posttrial hearing, the State has the burden of proving that these remarks were harmless beyond
        a reasonable doubt.
¶ 110       However, if a defendant failed to preserve an error for review, the defendant has the burden
        on appeal of establishing that the error rose to the level of plain error. Piatkowski, 225 Ill. 2d at
        564 (the burden of persuasion is on the defendant); People v. Woods, 214 Ill. 2d 455, 471
        (2005) (with respect to plain error, “it is the defendant who bears the burden of persuasion with
        respect to prejudice”). The plain error doctrine allows a reviewing court to consider
        unpreserved error when: (1) a clear and obvious error occurs and the evidence is so closely
        balanced that the error alone threatened to tip the scales of justice, regardless of the seriousness
        of the error, or (2) a clear and obvious error occurs and that error is so serious that it affected
        the fairness of the defendant’s trial and challenged the integrity of the judicial process,


                                                     - 17 -
        regardless of the closeness of the evidence. Piatkowski, 225 Ill. 2d at 565. As we already
        explained in the prior section on the sufficiency of the evidence, the evidence was close. Thus,
        we must determine, with respect to the unobjected-to remarks about a war zone and our
        overseas troops, whether they affected the fairness of defendant’s trial and whether they
        threatened to tip the scales of justice against defendant.
¶ 111       Since different burdens apply, we will examine separately the preserved and unpreserved
        remarks. The primary difference between plain and harmless error is one of burdens. In
        harmless error analysis, it is the State that bears the burden of persuasion with respect to
        prejudice, while, in plain error analysis, it is the defendant that bears the burden of persuasion.
        McLaurin, 235 Ill. 2d at 494-95.

¶ 112                                       C. Unpreserved Remarks
¶ 113        As we observed above, defendant failed to preserve any issues relating to the prosecutor’s
        closing remarks about a war zone and our overseas troops. For the reasons explained below,
        defendant has failed to carry his burden of persuasion on appeal that these remarks affected the
        fairness of his trial or tipped the scales of justice against him.
¶ 114        A State’s closing will lead to reversal only if the prosecutor’s remarks created “substantial
        prejudice.” Wheeler, 226 Ill. 2d at 123; People v. Johnson, 208 Ill. 2d 53, 64 (2003); People v.
        Easley, 148 Ill. 2d 281, 332 (1992). For example in Easley, our supreme court concluded that
        “[t]he remarks by the prosecutor while improper, do not amount to substantial prejudice.”
        Easley, 148 Ill. 2d at 332. Thus, remarks may be improper without creating substantial
        prejudice. Substantial prejudice occurs “if the improper remarks constituted a material factor
        in a defendant’s conviction.” Wheeler, 226 Ill. 2d at 123.
¶ 115        When reviewing claims of prosecutorial misconduct in closing argument, a reviewing
        court will consider the entire closing arguments of both the prosecutor and the defense
        attorney, in order to place the remarks in context. Wheeler, 226 Ill. 2d at 122; Johnson, 208 Ill.
        2d at 113; People v. Tolliver, 347 Ill. App. 3d 203, 224 (2004). A prosecutor has wide latitude
        during closing argument. Wheeler, 226 Ill. 2d at 123; Blue, 189 Ill. 2d at 127. “In closing, the
        prosecutor may comment on the evidence and any fair, reasonable inferences it yields ***.”
        People v. Nicholas, 218 Ill. 2d 104, 121 (2005).
¶ 116        In the case at bar, defendant objects to the prosecutor’s statements (1) that “it would have
        been safer for [the victim] to be in the military in a war zone than to be on the streets on the
        west side with guys like the defendant walking around. The death rate is lower in the military
        service than it is on the streets in our city”; and (2) that “our military folks go out there and try
        to protect our society, they try to make our society safer. Iwo Jima, the rise and decline of the
        Suribachi, so [the victim’s] killer could go free. We didn’t fight the battle of Fallujah so we
        could have a murderer walking the streets. They didn’t show perseverance in places like Khe
        Sanh and things like that so you can go back in there and say let’s let this murderer go.”
¶ 117        As the defendant argues, these remarks are completely unrelated to the one and only issue
        at trial, which was the identity of the shooter. These remarks are improper and should not have
        been made. However, it is because they are so completely unrelated that it is unlikely that they
        tipped the scales of justice at trial. The primary question for the jury to resolve here was a
        question of credibility: whether they believed the State’s two eyewitnesses. It is not clear how
        all this talk about “Suribachi” and “Khe Sanh” would have any impact on the jury’s


                                                     - 18 -
        determinations of credibility. We do not even know whether the average juror would know that
        the iconic photograph of marines raising the flag on the island of Iwo Jima was taken on Mount
        “Suribachi,” which was the island’s highest point. Taken together with the prosecutor’s other
        ramblings about conspiracy theories of Martin Luther King and Robert Kennedy’s
        assassinations, we are not persuaded that these remarks tipped the scales of justice against
        defendant or were so serious that they affected the fairness of the defendant’s trial. Piatkowski,
        225 Ill. 2d at 565.

¶ 118                                D. Preserved Remarks
¶ 119      Now we will examine the remarks where defendant preserved the issue by objecting
        promptly in the trial court.

¶ 120                                         1. Police Conspiracy
¶ 121       First, when the prosecutor argued during closing that the defense theory was “a police
        conspiracy,” defense counsel objected promptly stating “we’ve never argued that,” and the
        objection was overruled. Thus, that issue is preserved for appeal.
¶ 122       After his initial “police conspiracy” comment, the prosecutor continued:
                     “It has to be a conspiracy theory because why else would the detectives do that?
                Why would they tell her who to pick out, according to the defense’s theory? Well,
                that’s where the whole conspiracy theory breaks down. There is no reason for it and to
                have a conspiracy theory you need a reason. You need a motive. If you watch the
                History Channel conspiracy shows about JFK, RFK or Martin Luther King or my
                favorite, we never landed on the moon, they all have reasons. They wanted to kill John
                F. Kennedy because he was going to stop the war in Vietnam and that was going to
                mean bad things for all of big business. Same thing with RFK. He was going to change
                the country and empower people, and big business didn’t want him to do that. Martin
                Luther King, all the various reasons from racism to empowering people to do other
                things and the moon landing, of course, because NASA is part of the big conspiracy. As
                silly as they are, especially the moon one, those are reasons. There is not a single reason
                for the police to come up with a conspiracy to frame [defendant], but the defense wants
                you to believe that, and this is where it gets kind of helpful to our case, the reason why
                is because you can’t look at the evidence and the reasonable inferences from it and be
                left with anything other than the conclusion that the defendant is guilty. So offer the
                conspiracy theory to draw attention away from the reasonable inferences, from the
                evidence, from the conclusions.”
¶ 123       Defendant is correct that, in the above speech, when the prosecutor stated to the jury “[y]ou
        need a motive,” he tried to shift the burden of proof onto defendant, namely, that it was
        defendant’s burden to prove a “motive” on the part of the police to frame him. Even the State
        has no obligation to prove a motive during a murder prosecution. People v. James, 348 Ill.
        App. 3d 498, 509 (2004) (“the State has no obligation to prove motive” (citing People v. Smith,
        141 Ill. 2d 40, 56 (1990))). However, we must read the prosecutor’s remarks in context
        (Wheeler, 226 Ill. 2d at 122; Johnson, 208 Ill. 2d at 113; Tolliver, 347 Ill. App. 3d at 224), and
        his ramblings about conspiracy theories, assassinations of political figures and the landing on
        the moon bordered on the bizarre. It is the completely outlandish nature of these remarks that


                                                    - 19 -
        makes them of so little prejudice to defendant. Reading these remarks in context shows that
        they were harmless beyond a reasonable doubt.

¶ 124                                   2. Denise Johnson’s Phone Calls
¶ 125        Second, during the posttrial hearing, the State asked defendant: “Would it surprise you that
        in the recordings of [Denise Johnson’s] phone calls, there is no mention of an alibi there?”
        Defense counsel immediately objected, and the trial court stopped the witness from answering.
        Although defendant argues on appeal that it is not clear whether the trial court sustained the
        objection, the trial record is clear that the court stopped defendant from answering the question
        and then further asked the prosecutor to establish dates in response to defense counsel’s further
        objection about a lack of foundation and a time frame. Although, for the purposes of waiver,
        any issue was preserved, it is hard to understand what prejudice could have possibly occurred
        as a result of the trial court’s sustaining defendant’s objections.
¶ 126        Defendant argues that he was prejudiced by this remark because, at the end of the posttrial
        hearing, the trial court appeared to accept the prosecutor’s unsupported representation when
        the court concluded that the recordings revealed no discussion of an alibi witness. In support of
        this argument, defendant cites page 81 of the posttrial transcript. However, the trial court’s
        remarks, cited by defendant on page 81, have nothing to do with phone calls between
        defendant and Denise Johnson. The trial court carefully limited its conclusion to the phone
        calls between defendant and his sister, stating:
                     “Mr. Weiner has testified that there was no mention of any alibi to him and no
                 package that he ever received with regard to the alibi.
                     It is corroborated by the fact that the telephone conversation in which there was no
                 mention of an alibi when Mr. Weiner talks to Angelina as well as to the defendant.”
                 (Emphases added.)
¶ 127        Thus, the trial court did exactly what we would expect a trial court to do, which is limit
        itself to the evidence admitted before it. People v. Mischke, 278 Ill. App. 3d 252, 264 (1995)
        (“the trial court is presumed to know the law, to apply it properly, and to consider only
        competent evidence”). See also People v. McCoy, 207 Ill. 2d 352, 357 (2003) (“the prospect of
        confusion *** on the part of a judge sitting in a bench trial is decidedly diminished from that of
        a jury. Indeed, we must presume that a trial judge knows the law”). Any error by the prosecutor
        in making the remark was rendered harmless beyond a reasonable doubt by the fact that the
        trial court simply did not take it into consideration when reaching the court’s conclusion at the
        posttrial hearing.

¶ 128                                      CONCLUSION
¶ 129       For the foregoing reasons, we do not find persuasive defendant’s claims: (1) that the
        evidence was insufficient; or (2) that remarks by the prosecutor rose to the level of
        prosecutorial misconduct denying defendant a fair trial.

¶ 130      Affirmed.




                                                    - 20 -